Title: To Thomas Jefferson from Gouverneur Morris, 25 January 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 25 January 1793

My last No. 17 was of the seventeenth Instant. The late King of this Country has been publickly executed. He died in a Manner becoming his Dignity. Mounting the Scaffold he express’d anew his Forgiveness of those who persecuted him and a Prayer that his deluded People might be benefited by his Death. On the Scaffold he attempted to speak but the commanding Officer Santerre ordered the Drums to be beat. The King made two unavailing Efforts but with the same bad Success. The Executioners threw him down and were in such Haste as to let fall the Axe before his Neck was properly placed so that he was mangled. It would be needless to give you an affecting Narrative of Particulars. I proceed to what is more important having but a few Minutes to write by the present good Opportunity.
The greatest Care was taken to prevent an Affluence of People. This proves a Conviction that the Majority was not favorable to that severe Measure. In Effect the great Mass of the parisian Citizens mournd the Fate of their Unhappy Prince. I have seen Grief such as for the untimely Death of a beloved Parent. Every Thing wears an Appearance of Solemnity which is awfully distressing. I have been told by a Gentleman from the Spot that putting the King to Death would be a Signal for disbanding the Army in Flanders. I do not believe this but incline to think it will have some Effect on that Army already perishing by Want and mouldering fast away. The People of that Country if the french Army retreats will I am perswaded take a severe Vengeance for the Injuries they have felt and the Insults they have been expos’d to. Both are great. The War against France is become popular in Austria and is becoming so in Germany. If my Judgment be good the Testament of Louis the sixteenth will be more powerful against the present Rulers of this Country than an Army of an hundred thousand Men. You will learn the Effect it has in England. I beleive that the English will be wound up to a Pitch of enthusiastic Horror against France which their cool and steady Temper seems to be scarcely susceptible of.
I enclose you the Translation of a Letter from Sweden which I have receivd from Denmark. You will see thereby that the jacobine Principles are propagated with Zeal in every Quarter. Whether the Regent of Sweden intends to make himself King is a moot Point. All the World knows that the young Prince is not legitimate altho born under Circumstances which render it legally speaking impossible to question his Legitimacy.

I consider a War between Britain and France as inevitable. The Continental Powers opposed to France are making great and prompt Efforts while on this Side I as yet see but little done to oppose them. There is a Treaty on Foot (I beleive) between England and Austria whose Object is the Dismembrement of France. I have not Proof but some very leading Circumstances. Britain will I think suspend her Blow till she can strike very hard, unless indeed they should think it adviseable to seize the Moment of Indignation against late Events for a Declaration of War. This is not I think improbable because it may be coupled with those general Declarations against all Kings under the Name of Tyrants which contain a Determination to destroy them and the Threat that if the Ministers of England presume to declare War an Appeal shall be made to the People at the Head of an invading Army. Of Course a Design may be exhibited of entering into the Heart of Great Britain to overturn the Constitution destroy the Rights of Property and finally to dethrone and murder the King. All which are Things the English will neither approve of nor submit to.
Yours of the seventh of November is just receiv’d. I will reply to it by the first good Opportunity. With sincere Esteem I am my dear Sir Your obedient Servant

Gouv Morris

